Citation Nr: 1502845	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder with alcohol abuse.

3.  Entitlement to an evaluation in excess of 10 percent for left forearm hematoma, post-operative, with residual scar.

4.  Entitlement to service connection for a skin disorder, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility in August 2013 has been raised by the record in a January 2014 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), with alcohol abuse; entitlement to an evaluation in excess of 10 percent for left forearm hematoma, post-operative, with residual scar; and entitlement to service connection for a skin disorder, to include as due to in-service exposure to herbicides, are remanded to the RO.



FINDING OF FACT

Evidence of record indicates that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment that was consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The Board is taking action favorable to the Veteran by granting the claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In a July 2010 VA examination report, the examiner diagnosed PTSD and alcohol abuse, as well as noted that the Veteran's unemployment was not due to the effects primarily of a mental condition.  However, the examiner later highlighted that the Veteran's PTSD caused difficulty with others, as well as poor concentration and cognition.  It was noted that the Veteran had no social skills, which would make it very difficult for him to be in a working environment.  The examiner commented that the Veteran was isolated, living in the back of a house near the woods to make him safe from others.  The Veteran was also noted to be homeless, unable to maintain a family role, unemployed, in very poor physical health, intermittently unable to perform the activities of daily living, and had no social skills.  In an additional August 2010 VA examination report, the examiner highlighted that the Veteran's functional impairments included not being able to grasp with his left hand.

During his August 2012 Board hearing, the Veteran asserted that he had not worked full time in many years and that his service-connected PTSD symptomatology rendered him unemployable.  Thus, the Board has determined that the issue of TDIU is part and parcel of the determination of the evaluation for the Veteran's service-connected PTSD and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted). 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

As an initial matter, the Board finds that the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met, as the Veteran's service-connected PTSD, with alcohol abuse, is rated as 70 percent disabling and his service-connected left forearm hematoma, post-operative, with residual scar, is rated as 10 percent disabling.  The total combined rating for his service-connected disabilities is 70 percent from July 28, 2009, the date of the Veteran's service connection claim for PTSD.  38 C.F.R. § 4.16(a).  

In view of the totality of the evidence, including the medical findings detailing the severity of his service-connected psychiatric and left arm disabilities, and the competent and credible lay assertions of unemployability due to limitations caused by service-connected PTSD, the Board finds that the evidence of record indicates that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, precluded him from securing and following any substantially gainful occupation during the appeal period. 

The Board concludes that affording the Veteran the benefit of the doubt, entitlement to TDIU is warranted.  The evidence of record in this case supports the Veteran's contentions that his service-connected PTSD is of such severity as to preclude his participation in substantially gainful employment, in light of his education and experience.  The limitations caused by his service-connected disabilities strongly indicated, with consideration of the doctrine of reasonable doubt, that the Veteran was incapable of performing the physical and mental acts required and the demands of regular and sustained employment during the appeal period.  

Accordingly, resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected disabilities were of such severity as to render him unable to obtain or maintain substantially gainful employment.  As such, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Board's review of the record revealed that additional development for the matters of entitlement to an initial evaluation in excess of 70 percent for PTSD with alcohol abuse; entitlement to an evaluation in excess of 10 percent for left forearm hematoma, post-operative, with residual scar; and entitlement to service connection for a skin disorder, to include as due to in-service exposure to herbicides, is warranted.

The Veteran last had a VA examination to fully evaluate his service-connected left forearm hematoma, post-operative, with residual scar, in August 2010.  During his August 2012 Board hearing, the Veteran reported increased symptomatology of his service-connected left arm disability, including decreased grip strength and numbness.  He indicated that his left arm had "gotten worse" and complained of additional function limitations.

Based on the foregoing assertions and findings of record, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination at the Hampton VA Medical Center (VAMC), due to the Veteran's asserted travel limitations.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

The Veteran has also submitted a claim of entitlement to service connection for a skin disorder, to include as due to in-service exposure to herbicides, in August 2009.  Service treatment records are void of any complaints, findings, or treatment for a skin disorder.  However, service personnel records clearly revealed the Veteran was stationed in Vietnam from October 1969 to October 1970.  Post-service VA treatment records dated from 2001 to 2010 showed treatment for probable folliculitis, skin nodules, tinea on the feet, dermatophytes on the back, tinea versicolor, cellulitis, scaling skin on the hands, loss of nails with brittle regrowth, and hydranitis.  

In light of the Veteran's assertions as well as the cumulative record discussed above, a VA medical examination and opinion must be obtained from Hampton VAMC in order to ascertain the nature and etiology of his claimed skin disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected left arm and psychiatric disabilities, as well as his claimed skin disorders from Hampton VAMC.  As evidence of record only includes treatment records dated up to July 2010 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran also reported being awarded entitlement to disability benefits from the Social Security Administration (SSA) in 2010.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain these records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to an initial evaluation in excess of 70 percent for PTSD with alcohol abuse; entitlement to an evaluation in excess of 10 percent for left forearm hematoma, post-operative, with residual scar; and entitlement to service connection for a skin disorder, to include as due to in-service exposure to herbicides.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Hampton VAMC from July 2010 to the present.  In addition, the RO must contact SSA for the purpose of obtaining all documentation associated with the Veteran's award for SSA disability benefits.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA medical examination at HAMPTON VAMC to determine the current severity of his service-connected left forearm hematoma, post-operative, with residual scar.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  The examiner must state whether the Veteran's service-connected left arm disability results in moderate incomplete, severe incomplete, or complete paralysis of the ulnar nerve. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate VA medical examination at HAMPTON VAMC to determine the nature and etiology of his claimed skin disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  

Based on a detailed review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed skin disorder is related to the Veteran's active duty service, to include as due to presumed in-service herbicide exposure.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If an examination is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


